OPINION — AG — THE LP (LIQUEFIED PETROLEUM) GAS BOARD MAY NOT PROMULGATE RULES AND REGULATIONS, UNDER THE PROVISIONS OF 52 O.S. 1963 Supp., 420.3 [52-420.3](E), WHICH WOULD REQUIRE ALL INSURANCE COMPANIES, WHICH PROVIDE COVERAGE FOR LPG DEALERS, DISTRIBUTORS AND/OR TRANSPORTERS, TO ALSO PROVIDE SAFETY ENGINEERS TO MAKE INSPECTIONS OF LPG EQUIPMENT USED BY SAID POLICY HOLDER AND IN ADDITION THERETO MAKE SEMI ANNUAL REPORTS OF SAID INSPECTION TO THE PP GAS BOARD. CITE: 52 O.S. 1963 Supp., 420.4 [52-420.4](I) (LEE COOK)